Citation Nr: 0718344	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
status post L4-L5 and L5-S1 semi-laminectomy with disc 
herniation.

2.  Entitlement to a rating in excess of 10 percent for scar, 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1993 to September 1997.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2004 rating decision by the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disability is not manifested by ankylosis and/or 
incapacitating episodes.

2.  The veteran's lumbar spine scar approximately two inches 
long, flexible, well-healed, and stable; it does not limit 
function.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for status post L4-L5 
and L5-S1 semi-laminectomy with disc herniation is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5237, 5243 (2006).

2.  A rating in excess of 10 percent for scar, lumbar spine, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118; Codes 7802 - 7805 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A formal VCAA notice letter was issued in August 2004, prior 
to the rating decision on appeal.  The VCAA letter notified 
the veteran of what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and that the claimant 
must submit any evidence in his possession that pertains to 
the claim.  A subsequent notice letter was issued in August 
2005.  While this notice did not precede the initial AOJ 
determination, the Board finds that the timing defect was 
harmless.  The contents of the notice ultimately given fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has had opportunity to 
respond and supplement the record.  The claim was 
readjudicated in November 2005.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

A March 2006 letter provided additional notice regarding 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the decision below does not 
involve an award of a benefit, the matter regarding such 
notice is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the record contains the 
veteran's service medical records and VA treatment records.  
There is no indication that any relevant records remain 
outstanding.  The veteran has been afforded multiple VA 
examinations.  VA's duty to assist the veteran is met.

II.  Factual Background

Service connection for status post L4-L5 and L5-S1 semi-
hemilaminectomy with disc herniation, rated 20 percent from 
September 1997, was granted in January 1998.  A May 2002 
rating decision increased the rating to 40 percent, from 
March 2002.  That rating decision also granted service 
connection for scar, lumbar spine, and assigned a 10 percent 
rating from May 2002.  The veteran filed the instant claim 
for increase in both disability ratings in July 2004.

On VA spine examination in January 2004, the veteran 
complained of back spasms and numbness in his legs.  He 
indicated that he was under no lifting restrictions in his 
job as a postal carrier, and felt that his walking on the job 
actually helped his back symptoms.  The examiner noted "no 
impairment with any functional activities."  On examination, 
there was mild spasm of the musculature on both sides of the 
lumbar spine when the veteran attempted range of motion 
testing.  Flexion of the spine was to 70 degrees; lateral 
bending to 15 degrees; extension was zero degrees.  Straight 
leg raising in the sitting position was about 50 degrees; 
lying down was to 40 degrees.  Thigh and calf circumferences 
were symmetrical.  There was no atrophy or weakness of 
individual muscles.  

VA scars examination in January 2004 showed a two-inch, 
vertical, well-healed scar over the L4 and L5 spinous 
processes.  The scar was flexible and non-tender.  There was 
some stippling where the sutures were left bilaterally, but 
no limitation of motion was present.  The examiner noted "no 
particular medical consequences" associated with the scar.

On a VA examination in September 2004, the veteran complained 
of constant, moderately severe, pinching, burning pain in his 
back.  He had paresthesias in the ankles and numbness in the 
soles of his feet.  He wore a back brace.  He had not been 
prescribed bed rest for an incapacitating episode in the past 
12 months.  He reported that he had lost approximately three 
weeks from his job in the past year due to his back 
condition.  He indicated that he was on limited duty with no 
heavy lifting and no shifts longer than eight hours.

On examination, there was a stable and well-healed 4.5 
centimeter by three millimeter scar in the midline from 
previous lumbar surgery.  The scar was mildly raised and 
hyperpigmented.  The veteran reported tenderness over the 
entire scar.  There were no functional limitations from the 
scar, and no ulceration, edema, or keloid formation.

Flexion of the spine was to 20 degrees, with pain starting at 
10 degrees; right and left lateral flexion from zero to eight 
degrees, with terminal pain; right lateral rotation from zero 
to six degrees with terminal pain; left lateral rotation zero 
to 16 degrees with terminal pain; and extension was zero to 
six degrees, with terminal pain.  Ranges of motion were 
unchanged with repetitive motion.  Deep tendon reflexes were 
3+ and bilaterally symmetrical at the knees and ankles.  
Straight leg raising tests were negative for radicular pain.  
There was decreased sensation to light touch and sharp over 
the medial aspect of right lower extremity.  There was absent 
sensation to monofilament testing in all of his toes and 
soles of both feet.

A February 2005 rating decision granted service connection 
for right lower extremity radiculopathy and for left lower 
extremity radiculopathy, each secondary to low back injury, 
and each rated 10 percent disabling from June 10, 2004.  The 
veteran has not disagreed with those ratings.

An August 2005 outpatient record noted the veteran's back 
pain "has been fairly well controlled.  No acute complaints 
today."  His chronic low back pain was described as 
"stable."

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbosacral Spine Disability

Effective September 26, 2003, the schedule for rating spine 
disabilities provides for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides ratings of 40 to 100 percent for unfavorable 
ankylosis of the spine (depending on the extent of 
involvement).  As ankylosis has never been reported, a rating 
in excess of 40 percent under these criteria is not 
warranted.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. Part 4, § 4.71a, Code 
5243.

Note 1 following Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

The September 2004 VA examiner specifically stated that the 
veteran had not been prescribed bed rest for an 
incapacitating episode in the past 12 months; there is no 
medical evidence that shows he has had incapacitating 
episodes of lumbar disc disease as defined.  Thus, a rating 
based on incapacitating episodes is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).  Notably, the January 2004 examiner noted 
"no impairment with any functional activities," while the 
September 2004 examiner noted that ranges of spine motion 
were unchanged with repetitive motion.  

(The Board again notes that the veteran is receiving separate 
10 percent ratings for right and left lower extremity 
radiculopathy, which he has not contested).

A rating in excess of 40 percent is not warranted for the low 
back disability under any applicable criteria.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).
Back Scar

The rating criteria provide for a maximum 10 percent rating 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Code 7804.  A 10 percent rating is also the 
maximum available where the evidence shows superficial scars 
greater in area than 144 square inches (929 square 
centimeters), or unstable superficial scars.  38 C.F.R. § 
4.118, Codes 7802, 7803.  The veteran could also be entitled 
to an increased rating if the lumbar spine scar limited 
motion or function of the spine.  See 38 C.F.R. § 4.118, Code 
7805.  

The January 2004 and September 2004 examinations described 
the veteran's lumbar spine scar as not involving any loss of 
function.  The scar was described as approximately two inches 
long, flexible, well-healed, and stable.  Accordingly, a 
rating in excess of 10 percent is not warranted for the scar.  
While the loss of motion of the veteran's lumbosacral spine 
has not been attributed to the scar, it is worth noting that 
it is already being compensated by the 40 percent rating in 
effect for his lumbosacral spine disability.  In sum, the 
Board finds that the veteran is not entitled to a rating in 
excess of 10 percent for his lumbar spine scar.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the- doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

A rating in excess of 40 percent for status post L4-L5 and 
L5-S1 semi-laminectomy with disc herniation is denied.

A rating in excess of 10 percent for scar, lumbar spine, is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


